     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   U NITED S TATES OF A MERICA
               v.

   H UMBERTO B UENO A LVARADO a/k/a
   N ICOLAS B ENITEZ S OTO ,
   J ESUS B UENO A LVARADO a/k/a S AUL
   A GUILAR R ICO ,                            CRIMINAL ACTION NO.
   M ARCO A NTONIO J UAREZ G UEVARA
   a/k/a F RANCISCO V ELA -M ARTINEZ ,         1:20-CR-197-TWT-AJB
   G RACIELA V ASQUEZ M ARTINEZ ,
   C RISTINO T REJO L ABRA ,
   A NA K AREN T INAJERO ,
   J OSE E NRIQUE R EYNAGA ,
   P ABLO A GUIRRE L UCAS ,
   V ICENTE M ENDIOLA V ANEGAS a/k/a
   V ICENTE M ENDIOLA V ENEGAS ,
   D ARIO E RAS S ANTANA ,
   W ILLIAM F ARMER ,
   J IMMY D ARRELL B AILEY , AND
   A LVARO S OTO G ONZALEZ


     Motion for Order Allowing the Government to Maintain Custody of
          Seized Property Pursuant to 18 U.S.C. § 983(a)(3)(B)(ii)(II)

      The United States of America, by Kurt R. Erskine, Acting United States

Attorney, and Radka T. Nations, Assistant United States Attorney for the Northern

District of Georgia, hereby moves this Court for an order permitting the United
States to maintain custody of property already in the government’s lawful custody



                                       1
     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 2 of 8




pending the resolution of this criminal case. In support of its motion, the United
States submits as follows:

   1. Since November 2019, agents with the Drug Enforcement Administration

(“DEA”) have been investigating Humberto Bueno Alvarado and others for illegal
drug trafficking.

   2. The investigation revealed that Alvarado purchased a 2016 Chevrolet

Suburban C1500 LTZ with VIN 1GNSCJKC1GR395817 (“Seized Vehicle”) with

drug proceeds and used it for facilitating his drug trafficking activities.

   3. On or about March 31, 2020, DEA executed a Federal search warrant on 1427

Silver Fox Run, Woodstock, GA, which was the primary residence of Alvarado

and his wife Luciana Campos Rayo. Agents interviewed Rayo and asked her

where they can find the Seized Vehicle. Rayo denied owning such a vehicle despite

the fact that agents showed her photos and surveillance videos of the Seized

Vehicle being parked in her driveway and her driving the Seized Vehicle. Rayos

consented for DEA to look through her phone. On the phone, agents found in

Apple Maps a location marked as “parked car.” That location was 3535

Lawrenceville Highway, Tucker, Georgia.

   4. DEA agents went at the 3535 Lawrenceville Highway location and found

the Seized Vehicle parked in front of one of the buildings. Even after agents found
the Seized Vehicle, Rayos denied knowledge about this car. In the meantime, at

the 1427 Silver Fox Run residence, agents found a Chevrolet key in Rayos’s purse.

When asked what vehicle the key belonged to, Rayos shrugged her shoulders.



                                          2
     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 3 of 8




DEA agents used that key and were able to unlock the Seized Vehicle. DEA seized
the Seized Vehicle.

   5. After seizing the above-described asset, DEA promptly initiated

administrative forfeiture proceedings by sending notices to persons believed to
have an interest in the property, as required by 18 U.S.C. § 983(a)(1). The notice set

forth DEA’s intent to forfeit the seized property in a non-judicial forfeiture

proceeding.

   6. On August 27, 2020, Yareli Cabrera Gomez filed a claim to the Seized

Vehicle. DEA did not refer the claim to the United States Attorney’s Office for the

Northern District of Georgia for civil judicial forfeiture.

   7. Meanwhile, on June 3, 2020, a grand jury sitting in the Northern District of

Georgia indicted Alvarado and others, for, among other things, possession with

intent to distribute a controlled substance, in violation of 21 U.S.C. § 841 and 18

U.S.C. § 2.

   8. The forfeiture provision in this Criminal Indictment provided that upon

conviction, Alvarado and other listed defendants shall forfeit to the United

States, pursuant to 21 U.S.C. § 853, any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of said violation and any

property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of said violations.

   9. On June 3, 2021, the Government filed its Second Bill of Particulars to add

certain property subject to forfeiture under the forfeiture provision of the



                                          3
     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 4 of 8




indictment. The Bill of Particulars specifically identified as forfeitable property
the Seized Vehicle.

   10. Pursuant to 18 U.S.C. § 983(a)(3), upon the receipt of a claim contesting

administrative forfeiture, the United States has 90 days to: (1) return the seized
property, (2) commence a civil judicial forfeiture action against the seized

property, (3) obtain a criminal indictment that contains a forfeiture allegation, or

(4) obtain an extension of time from the court to file a civil complaint for

forfeiture.

   11. Because the United States chose to commence a criminal action containing

a forfeiture allegation related to property that is already in Government custody,

the United States must now “take the steps necessary to preserve its right to

maintain custody of the property as provided in the applicable criminal

forfeiture statute.” 18 U.S.C. § 983(a)(3)(B)(ii)(II).

   12. The applicable criminal forfeiture statute here is 21 U.S.C. § 853, as

incorporated by 28 U.S.C. § 2461(c). 21 U.S.C. § 853 outlines several methods that

a court may employ to preserve property for the purpose of criminal forfeiture,

including the issuance of a seizure warrant, restraining order or injunction, or

“any other action to preserve the availability of the property . . . for forfeiture . .

..” 21 U.S.C. § 853(e)(1) & (f).
   13. A seizure warrant, restraining order, or injunction is not required for the

Government to maintain custody of property already in its custody. See United

States v. Abrahams, Criminal No. 12-cr-0639-JFM, 2013 WL 285719 at *4 (D. Md.
Jan. 24, 2013) (quotations omitted) (finding that the Government only needs to

                                            4
     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 5 of 8




obtain a criminal indictment containing a forfeiture allegation and represent that
it will preserve the property already in custody in order to obtain a 21 U.S.C.

§ 853(e) court order for the maintenance of property already in Government

custody); In re: 2000 White Mercedes ML320, 220 F. Supp. 2d 1325-1326 (M.D. Fla.
2001) (finding that if property is already in Government custody, a Section 853(f)

seizure warrant is not necessary or appropriate).

   14. Instead, a court may appropriately issue an order that permits the United

States to maintain the seized property in Government custody until the

resolution of the criminal case:
        Where the Government [represents that it has taken seized property into
        custody for purpose of forfeiture and that it will preserve that property
        until resolution of criminal case and related criminal forfeiture
        proceedings], the only court order needed to preserve the Government’s
        right to maintain custody of the property for the purposes of Section
        983(a)(3)(B)(ii)(II) is a ‘housekeeping’ order providing that the
        Government may continue to maintain custody of the seized asset until
        the criminal case is concluded.
United States v. Abrahams, Criminal No. 12-cr-0639-JFM, 2013 WL 285719 at *4 (D.

Md. Jan. 24, 2013) (quotations omitted). See also United States v. Scarmazzo, 2007

WL 587183, at *3 (E.D. Cal. Feb. 22, 2007) (finding that the 21 U.S.C. § 853(e)(1)

provision that authorizes a court to “take any other action to preserve the
availability of property” subject to forfeiture “applies in circumstances where, as

here, the Government has already obtained lawful custody of the seized assets

pursuant to Federal search and seizure warrants, and State search warrants, and
the Government seeks to comply with Section 983(a)(3)(B)(ii)(II)”);



                                         5
     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 6 of 8




United States v. Standridge, 2007 WL 2572207, at *2 (M.D. Fla. Sept. 5, 2007) (entering
order preserving of seized funds for forfeiture where the Government had

obtained a criminal indictment containing an allegation that the property was

subject to forfeiture and took steps necessary to preserve the Government’s right
to maintain custody of the seized property under 21 U.S.C. § 853(e) by filing a

motion for an order to continue to maintain custody of property); In re One 2000

White Mercedes ML320, 220 F. Supp. 2d at 1325 (finding that, if property is already

in Government custody, a court cannot issue a seizure warrant and is not required

to issue an injunction or restraining order, but only an order that will “assure the

availability of the property”).

      15. Here, the Government previously seized the Seized Vehicle for forfeiture

and hereby represents that it will preserve the Seized Vehicle for forfeiture until

the criminal case, including any criminal ancillary forfeiture proceedings, is

resolved. This Court is authorized to issue an order allowing the Government to

continue to maintain custody of such property until the criminal case is concluded.

See Scarmazzo, 2007 WL 587183 at *3.




                                          6
      Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 7 of 8




         WHEREFORE, the United States respectfully requests that this Court issue

an order under 21 U.S.C. § 853(e)(1) that (1) directs the United States to maintain
custody of the Seized Asset through the conclusion of the pending criminal case,

including any ancillary forfeiture proceedings, and (2) finds that the United States

has    satisfied     the   custody-preservation   requirement       of   18   U.S.C.

§ 983(a)(3)(B)(ii)(II).


                                          Respectfully submitted,

                                          KURT R. ERSKINE
                                            Acting United States. Attorney


                                      /s/R ADKA T. N ATIONS
                                             Assistant United States Attorney
                                          Georgia Bar No. 618248
                                          Radka.Nations2@usdoj.gov




                                         7
     Case 1:20-cr-00197-TWT-AJB Document 311 Filed 06/03/21 Page 8 of 8




                             Certificate of Service

      The United States Attorney’s Office served this document today by filing it

using the Court’s CM / ECF system, which automatically notifies the parties and
counsel of record.


June 3, 2021


                                         /s/ R ADKA T. N ATIONS
                                         R ADKA T. N ATIONS
                                         Assistant United States Attorney
